 1
                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   DRAKE VON WALKER,                      No. ED CV 17-00529-CAS (DFM)
12                     Petitioner,
                                            JUDGMENT
13                v.
14   J. SUTTON, Warden,
15
                       Respondent.
16
17
18
           Pursuant to the Court’s Order Accepting the Report and
19
     Recommendation of United States Magistrate Judge,
20
           IT IS ADJUDGED that the Petition is denied, and this action dismissed
21
     with prejudice.
22
23
     Dated: October 2, 2018
24
                                              __
25
                                              CHRISTINA A. SNYDER
26                                            United States District Judge
27
28
